        Case 2:18-cv-00671-DB-DBP Document 43 Filed 05/01/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR

                     THE DISTRICT OF UTAH, CENTRAL DIVISION


 J.L., C.L., and A.L.,                               ORDER STRIKING DECEMBER 5,
                                                     2018 SCHEDULING ORDER
                         Plaintiffs,
 v.                                                  Case No. 2:18-cv-671

 ANTHEM BLUE CROSS and NORTHRUP                      Judge Dee Benson
 GRUMMAN HEALTH PLAN,                                Magistrate Judge Dustin B. Pead

                         Defendants.



        The Court GRANTS the Stipulated Motion to Strike December 5, 2018 Scheduling

Order. (ECF No. 42.) Specifically, the Court finds good cause to strike the Scheduling Order in

light of the motions that have been filed, in addition to a motion to dismiss that may be filed by

defendant Northrop Grumman Health Plan (if it chooses to seek to dismiss claim(s) in the

Complaint or Amended Complaint, if leave is granted to file the proposed Amended Complaint).

        The Order Amending Scheduling Order, entered on March 5, 2019, see Doc. 30, will

govern the deadlines in this case. Once the Court rules on the plaintiffs’ February 8, 2019

motion for leave to amend the Complaint, defendant Anthem Blue Cross’s March 8, 2019

motion, and any motion filed by defendant Northrop (if it chooses to file a motion to dismiss, in

response to the Complaint or Amended Complaint), the parties will propose a new scheduling

order to govern the deadlines in this case.


        DATED this 1st day of May, 2019.



                                              Magistrate Judge Dustin B. Pead




1562010.1
        Case 2:18-cv-00671-DB-DBP Document 43 Filed 05/01/19 Page 2 of 2




                                       2
1562010.1
